DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 10/21/22 (“Amend.”), in which: claims 1, 2, 4, 6, 10, 12, 16 and 18 are amended; claims 3, 5 and 13-15 are cancelled and the rejection of the claims are traversed.  Claims 1, 2, 4, 6-12, 16 and 18-20 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims  1, 2, 4, 6-12, 16 and 18-20 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4, 6-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (WIPO WO/2018/187019) (US Publication 2022/0196902 used for paragraph and figure citations) in view of Karman (US Publication 2008/0285282).    
Regarding independent claim 1, Fattal teaches a dual view zone backlight comprising: 
a first backlight region comprising a first light emitting.... configured to emit directional emitted light toward a first view zone; and (First backlight region, 100a/210a in Figs. 3A/3C/7A, comprising a directional first light emitter, 122/214, which emits light towards a first view zone, I ([0053, 0087]));
a second backlight region comprising a second light emitting.... configured to emit broad-angle emitted light toward both the first view zone and a second view zone, the second backlight region being adjacent to the first backlight region, (Second backlight region, 100b/210b, which emits light in a broad-angle manner towards both the first view zone, I and a second view zone, II, comprising broad-angle second light emitters, 132/216 adjacent to the first backlight region. See Figs. 3A/3C/7A, [0053, 0087]);
wherein a viewing range of the first view zone has a direction that differs from a direction of a viewing range of the second view zone, ([0021]. “...a viewing range or cone of the first view zone has a direction that differs from a direction of a viewing range or cone of the second view zone, in various embodiments...”);
wherein the viewing range of the first view zone and viewing range of the second view zone are mutually exclusive in angular space ([0053], “...the viewing range of the first view zone I and viewing range of the second view zone II are mutually exclusive in angular space.”).
Although Fattal teaches having first light emitters for providing directional light towards a first view zone and second light emitters for providing board-angle light towards a second viewing zone as well as, using an LED as a light source, Fattal does not explicitly teach:
the first and second light emitters as first light emitting diodes and second light emitting diodes
However, in the same field of Multiview (dual view) displays, Karman discloses LEDs for providing directional light used in a backlight ([0071]).  Wherein LEDs can be placed on different angled surfaces to provide multiple views in different spatial locations ([0001]).  Additionally, Karman illustrates in Fig. 11A-11D of using LEDs with specific lighting effects (light directions) [0093].
Fattal teaches a base process/product of dual mode display device having a dual view zone backlight comprising first and second light emitters for providing either directional or broad-angled light, which the claimed invention can be seen as an improvement in that device provides multiple views of an image ([0023])  Karman teaches a known technique of using a backlight comprising light emitting diodes for providing directional light that is comparable to the base process/product.
Karman’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Fattal and the results would have been predictable and resulted in the display having LEDs for light emitters, replacing the light scattering features (light emitters), providing a Multiview display without using an overlying display panel or barrier to control light direction ([0034, 0093]), which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Fattal, as modified by Karman, discloses the dual view zone backlight of claim 1, further comprising:
a first plurality of light emitting diodes spaced apart from one another across the first backlight region and configured to emit the directional emitted light toward the first view zone, the first plurality of light emitting diodes including the first light emitting diode. (Karman illustrates in Fig. 6, one method of using a plurality of directional LEDs spaced apart and Fig. 11A-11C also illustrates other options of LEDs with specific light direction characteristics.  The combination of Fattal and Karman replaces the emitters (scattering features) of Fattal with LEDs of Karman to control light direction via LEDs).
Regarding dependent claim 4, Fattal, as modified by Karman, discloses the dual view zone backlight of claim 1, further comprising:
a second plurality of light emitting diodes plurality of light emitting diodes spaced apart from one another across the second backlight region and configured to emit the broad-angle emitted light toward both the first view zone and the second view zone, the second plurality of light emitting diodes including the second light emitting diode (Karman illustrates in Fig. 6, one method of using a plurality of directional LEDs spaced apart and Fig. 11A-11C also illustrates other options of LEDs with specific light direction characteristics. The combination of Fattal and Karman replaces the light emitters (132/122, 214/216) of Fattal and both teach light emitters providing broad-angled emitted light toward specific directions (zones for Fattal), thereby teaching second plurality of light emitting diodes spaced apart across a second backlight region.  See also Fattal, Fig. 3C in view of Karman).  
Regarding dependent claim 6, Fattal, as modified by Karman, discloses the dual view zone backlight of claim 4, wherein the broad-angle emitter comprises: 
a first subset of light emitting diodes of the second plurality of light emitting diodes is configured to provide emitted light in the direction of the first view zone; a second subset of light emitting diodes of the second plurality of light emitting diodes is configured to provide emitted light in the direction of the second view zone, and (See Fattal, Fig. 3C and the replacing of light emitter (broad scattering features, 122/214 with LEDs of Karman).
Regarding dependent claim 7, Fattal, as modified by Karman, discloses an electronic display comprising the dual view zone backlight of claim 1, the electronic display further comprising:
an array of light valves configured to modulate both the directional emitted light and the broad-angle emitted light as a displayed image, the displayed image being provided to the first and second view zones (Light valves in layer 230. Fattal, Fig. 7A, [0083]).
Regarding dependent claim 8, Fattal, as modified by Karman, discloses the electronic display of claim 7, wherein:
the displayed image provided to the first view zone is different from the displayed image provided to the second view zone (“...the displayed image comprising a first image exclusively visible in the first view zone I and a second image exclusively visible in the second view zone II.” Fattal, [0084]).
Regarding dependent claim 9, Fattal, as modified by Karman, discloses a dual-mode backlight comprising the dual view zone backlight of claim 1, the dual-mode backlight further comprising:
a second backlight adjacent to the dual view zone backlight and configured to emit light toward the dual view zone backlight, the dual view zone backlight being optically transparent to the light emitted from the second backlight, wherein the dual view zone backlight is configured to emit both the directional emitted light and the broad-angle emitted light during a first mode, the second backlight being configured to emit the light toward the dual view zone backlight during a second mode (See Modes 1 and 2 and use of broad angle backlight, 220. [0085]. Fattal, Figs. 7A/7B).
Regarding dependent claim 10, Karman teaches a dual-mode display comprising: 
a dual view zone backlight configured to emit light during a first mode, the dual view zone backlight comprising a first light emitting.... in a first backlight region and a second light emitting.... in a second backlight region, the first light emitting.... being configured to emit light from the first backlight region toward a first view zone as directional emitted light and the first light emitting.... being configured to emit light from the second backlight region toward both the first view zone and a second view zone as broad-angle emitted light; (See Mode 1 in Fig. 7A with broad angle scattering feature (broad angle emitter), 132/216 which operates to scatter light to zones I and II and directional emitter, 122/214 which operates to scatter light to zone I);
a broad-angle backlight adjacent to the dual view zone backlight and configured to emit light during a second mode, the light being emitted through the dual view zone backlight toward both the first and second view zones as broad-angle light (Fig. 7B illustrates Mode 2,  which uses broad angle backlight, 220, [0085]).
and an array of light valves configured to modulate the light emitted by the dual view zone backlight and the broad-angle backlight to provide a displayed image ([0083] “The array of light valves 230 is configured to modulate the light emitted by the dual view zone backlight 210 and the broad-angle backlight 220 to provide a displayed image”).
Although Fattal teaches having first light emitters for providing directional light towards a first view zone and second light emitters for providing board-angle light towards a second viewing zone, Fattal does not explicitly teach:
the first and second light emitters as first light emitting diodes and second light emitting diodes
However, in the same field of Multiview (dual view) displays, Karman discloses LEDs for providing directional light used in a backlight ([0071]).  Wherein LEDs can be placed on different angled surfaces to provide multiple views in different spatial locations ([0001]).  Additionally, Karman illustrates in Fig. 11A-11D of using LEDs with specific lighting effects (directions) [0093].
Fattal teaches a base process/product of dual mode display device having a dual view zone backlight comprising first and second light emitters for providing either directional or broad-angled light, which the claimed invention can be seen as an improvement in that device provides multiple views of an image ([0023])  Karman teaches a known technique of using a backlight comprising light emitting diodes for providing directional light that is comparable to the base process/product.
Karman’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Fattal and the results would have been predictable and resulted in the display having LEDs for light emitters, replacing the light scattering features (light emitters), providing a Multiview display without using an overlying display panel or barrier to control light direction ([0034, 0093]), which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 11, Fattal, as modified by Karman, discloses the dual-mode display of claim 10, wherein:
during the first mode the dual-mode display is configured to provide the displayed image comprising a first image exclusively visible in the first view zone and a second image exclusively visible in the second view zone, and wherein during the second mode the dual-mode display is configured to provide the displayed image visible in both the first and second view zones ([0053], “The second backlight region 100b is configured to emit broad-angle emitted light 104 toward both the first view zone I and a second view zone II. According to various embodiments, a viewing range or cone of the first view zone I has a direction that differs from a direction of a viewing range of the second view zone II. In some embodiments, the viewing range of the first view zone I and viewing range of the second view zone II are mutually exclusive in angular space.” [0084] “...during the first mode the dual-mode display 200 is configured to provide the displayed image comprising a first image exclusively visible in the first view zone I and a second image exclusively visible in the second view zone II”).
Regarding dependent claim 12, Fattal, as modified by Karman, discloses the dual-mode display of claim 10, wherein the dual view zone backlight comprises:
a transparent substrate configured to be transparent to broad-angle light emitted by the broad-angle backlight during the second mode (...the dual view zone backlight is optically transparent to light emitted from the second backlight. [0097]);
a first plurality of light emitting diodes that are spaced apart from one another along a length of a portion of the transparent substrate corresponding to the first backlight region and configured to emit the directional emitted light toward the first view zone, as the first plurality of light emitting diodes including the first light emitting diode, (Karman illustrates in Fig. 6, one method of using a plurality of directional LEDs spaced apart and Fig. 11A-11C also illustrates other options of LEDs with specific light direction characteristics.  The combination of Fattal and Karman replaces the emitters (scattering features) of Fattal with LEDs of Karman);
and a second plurality of light emitting diodes that are distributed along a length of a portion of the transparent substrate corresponding to the second backlight region and configured to emit the broad-angle emitted light toward both the first view zone and the second view zone, the second plurality of light emitting diodes including the second light emitting diode (Karman illustrates in Fig. 6, one method of using a plurality of directional LEDs spaced apart and Fig. 11A-11C also illustrates other options of LEDs with specific light direction characteristics. The combination of Fattal and Karman replaces the light emitters (132/122, 214/216) of Fattal and both teach light emitters providing broad-angled emitted light toward specific directions (zones for Fattal), thereby teaching second plurality of light emitting diodes spaced apart across a second backlight region.  See also Fattal, Fig. 3C in view of Karman).  
Regarding independent claim 16, Fattal teaches a method of dual view zone backlight operation, the method comprising:
emitting directional emitted light toward a first view zone using a first backlight region comprising a first light emitting...; and (First backlight region, 100a/210a in Figs. 3A/3C/7A, comprising a directional first light emitter, 122/214, which emits light towards a first view zone, I ([0053, 0087]));
emitting broad-angle emitted light toward both the first view zone and a second view zone using a second backlight region comprising a second light emitting..., the second backlight region being adjacent to the first backlight region (Second backlight region, 100b/210b, which emits light in a broad-angle manner towards both the first view zone, I and a second view zone, II, comprising broad-angle second light emitters, 132/216 adjacent to the first backlight region. See Figs. 3A/3C/7A, [0053, 0087]);
wherein a viewing range of the first view zone differs both in viewing angle and direction from a viewing angle and direction of a viewing range of the second view zone ([0021]. “...a viewing range or cone of the first view zone has a direction that differs from a direction of a viewing range or cone of the second view zone, in various embodiments...”).
Although Fattal teaches having first light emitters for providing directional light towards a first view zone and second light emitters for providing board-angle light towards a second viewing zone, Fattal does not explicitly teach:
the first and second light emitters as first light emitting diodes and second light emitting diodes
However, in the same field of Multiview (dual view) displays, Karman discloses LEDs for providing directional light used in a backlight ([0071]).  Wherein LEDs can be placed on different angled surfaces to provide multiple views in different spatial locations ([0001]).  Additionally, Karman illustrates in Fig. 11A-11D of using LEDs with specific lighting effects (light directions) [0093].
Fattal teaches a base process/product of dual mode display device having a dual view zone backlight comprising first and second light emitters for providing either directional or broad-angled light, which the claimed invention can be seen as an improvement in that device provides multiple views of an image ([0023])  Karman teaches a known technique of using a backlight comprising light emitting diodes for providing directional light that is comparable to the base process/product.
Karman’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Fattal and the results would have been predictable and resulted in the display having LEDs for light emitters, replacing the light scattering features (light emitters), providing a Multiview display without using an overlying display panel or barrier to control light direction ([0034, 0093]), which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 18, Fattal, as modified by Karman, discloses the method of dual view zone backlight operation of claim 17, wherein
the first backlight region further comprises a first  plurality of light emitting diodes that are spaced apart from one another across the first backlight region and configured to emit the directional emitted light toward the first view zone, the first plurality of light emitting diodes including the first light emitting diode. (Karman illustrates in Fig. 6, one method of using a plurality of directional LEDs spaced apart and Fig. 11A-11C also illustrates other options of LEDs with specific light direction characteristics.  The combination of Fattal and Karman replaces the emitters (scattering features) of Fattal with LEDs of Karman).
the second backlight region further comprises a second plurality of light emitting diodes plurality of light emitting diodes that are spaced apart from one another across the second backlight region and configured to emit the broad-angle emitted light toward both the first view zone and the second view zone and the second plurality of light emitting diodes including the second light emitting diode (Karman illustrates in Fig. 6, one method of using a plurality of directional LEDs spaced apart and Fig. 11A-11C also illustrates other options of LEDs with specific light direction characteristics. The combination of Fattal and Karman replaces the light emitters (132/122, 214/216) of Fattal and both teach light emitters providing broad-angled emitted light toward specific directions (zones for Fattal), thereby teaching second plurality of light emitting diodes spaced apart across a second backlight region.  See also Fattal, Fig. 3C in view of Karman).  
Regarding dependent claim 19, Fattal, as modified by Karman, discloses the method of dual view zone backlight operation of claim 16, further comprising: 
providing light using a second backlight adjacent to a surface of the dual view zone backlight transmitting the light from the second backlight through a thickness of the dual view zone backlight; and emitting the light from the second backlight toward the first and second view zones as emitted light (See Fattal, Fig. 7B illustrates Mode 2,  using broad angle backlight, 220, [0085] transmitting light through a thickness of the dual view zone backlight, 210 and emitting light towards both view zones).
wherein both the directional emitted light and the broad-angle emitted light are emitted during a first mode and the second backlight provides light during a second mode (See modes 1 and 2 in Figs. 7A/7B).
Regarding dependent claim 20, Fattal, as modified by Karman, discloses the method of dual view zone backlight operation of claim 16, further comprising:
modulating the directional emitted light and the broad-angle emitted light using an array of light valve to provide a first displayed image in the first view zone and a second displayed image in the second view zone (Fattal, [0083] “The array of light valves 230 is configured to modulate the light emitted by the dual view zone backlight 210 and the broad-angle backlight 220 to provide a displayed image”).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2018/0011237 to Fattal discloses a display using light directional controlling elements (multibeam diffraction gratings, 120), but does not teach all the limitations of the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693